Citation Nr: 1726463	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO. 17-00 924  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than June 20, 2016, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than June 20, 2016, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from May 1961 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The VA audiological evaluation shows hearing impairment no worse than Level V hearing in the right ear and Level IV hearing in the left ear during the appeal period.

2.  An unappealed June 1992 rating decision denied service connection for bilateral hearing loss.

3.  VA received an application to reopen the claim for service connection for bilateral hearing loss on June 20, 2016.

4.  An unappealed June 2014 rating decision denied service connection for tinnitus.

5.  VA received an application to reopen the claim for service connection for tinnitus on June 20, 2016.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.85, Diagnostic Code 6100, 4.86 (2016).

2.  The criteria for an effective date earlier than June 20, 2016, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

3.  The criteria for an effective date earlier than June 20, 2016, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation. Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

On July 2016 VA audiometric testing, the examiner noted the Veteran's report of difficulty hearing soft conversational speech, in the presence of background noise, in a group setting, and in asking for frequent repetitions.  Pure tone thresholds, in decibels, were as follows:  


HERTZ

1000
2000
3000
4000
average
RIGHT
55
65
60
75
63.75
LEFT
50
40
40
55
46.25

The average decibel loss for the right ear was 63.75 dB and for the left ear was 46.25 dB.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 68 percent in the left ear.  

Applying the test results of the July 2016 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level V for the right ear and Level IV for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 10 percent rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100. 

The Board notes that the puretone thresholds for the Veteran's right ear on the July 2016 VA examination reflects an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a), that is, the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  Therefore, the Board has considered whether C.F.R. § 4.86(a) would result in a more favorable rating.  Under Table VIA, the Veteran has a Roman numeric designation of V for his right ear. Using Table VII, the Veteran's Roman numeric designations of V for his right ear and IV for his right ear corresponds to a 10 percent rating and results in an evaluation no higher than afforded under Table VI. 

An exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not shown, as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz.  38 C.F.R. § 4.86(b).

There are no other audiometric testing results for the remainder of the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes. 

Given the above findings, the Board finds that the record does not support an initial rating in excess of 10 percent for the Veteran's bilateral hearing loss.   

Moreover, the Board acknowledges the Veteran's subjective symptomatology and statements pertaining to functional effects of hearing impairment, including that he was having great difficulty hearing speech in a group setting and with background noise.  However, as explained recently by the Court of Appeals for Veterans Claims (Court) in Doucette v. Shulkin, No. 15-2818 (March 6, 2017), "[i]n light of the plain language of §§ 4.85 and 4.86, as well as the regulatory history of those sections, . . . the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure." 

Also, the record does not show, nor has the Veteran contended, that he is unemployable as a result of his service-connected bilateral hearing loss.  Thus, the claim for a total disability rating based on individual unemployability due to service-connected disability need not be discussed further.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Earlier Effective Date Claims

The Veteran contends that the effective dates for the grants of service connection for bilateral hearing loss and tinnitus should be earlier than June 20, 2016.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

An application for VA compensation must generally be a specific claim in the form prescribed by the Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for an effective date earlier than June 20, 2016, for the grants of service connection for bilateral hearing loss and tinnitus.

With respect to bilateral hearing loss, a June 1992 final, unappealed, rating decision denied service connection.  The Veteran did not appeal the RO's decision, and new and material evidence was not received within one year of issuance of notice thereof.  Instead, the Veteran's next communication concerning his claim for service connection for hearing loss came on June 20, 2016.  This application ultimately led to the August 2016 rating decision that granted service connection for bilateral hearing loss with an effective date of June 20, 2016.

Applying the pertinent VA regulation (38 C.F.R. § 3.400 ) to the facts, it is clear that an effective date earlier than June 20, 2016, is not warranted for the grant of service connection for bilateral hearing loss.  The record contains no document or correspondence dated before theJune 20, 2016 that constitutes an application to reopen the claim for service connection for bilateral hearing loss since the prior final denial.  Entitlement to an effective date earlier than June 20, 2016 is not warranted.  

With respect to tinnitus, a June 2014 final, unappealed, rating decision denied service connection.  The Veteran did not appeal the RO's decision, and new and material evidence was not received within one year of issuance of notice thereof.  Instead, the Veteran's next communication concerning his claim for service connection for tinnitus came on June 20, 2016.  This application led to the August 2016 rating decision that granted service connection for tinnitus with an effective date of June 20, 2016.

Applying 38 C.F.R. § 3.400 to the facts, an effective date earlier than June 20, 2016, is not warranted for the grant of service connection for tinnitus.  The record contains no document or correspondence dated before June 20, 2016 that constitutes an application to reopen the claim for service connection for tinnitus since the prior final denial.  Entitlement to an effective date earlier than June 20, 2016 is not warranted.  

As the preponderance of the evidence is against the claims for effective dates prior to June 20, 2016, for the grants of service connection for bilateral hearing loss and tinnitus, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001).


ORDER

An initial rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an effective date prior to June 20, 2016, for the award of service connection for bilateral hearing loss is denied.

Entitlement to an effective date prior to June 20, 2016, for the award of service connection for tinnitus is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


